Hooker, J.
Complainant’s bill, filed to compel specific performance of a contract alleged to have been, made be*372tween her father and herself, whereby she was to live upon and farm the premises in controversy upon shares during his lifetime, and upon his death the land should become hers, was dismissed upon the hearing, and she has appealed. The question is entirely one of fact, and there is little important testimony, except ■ that of the complainant and her husband upon one side and her parents upon the other. There is certainly no preponderance of evidence in complainant’s favor, especially when we consider that her statement that the arrangement was well understood and frequently talked in the family is denied by her parents and her brothers and sisters. We are of the opinion, therefore, that the record does not justify a reversal of the decree of the learned circuit judge.
The decree is affirmed, with costs.
McAlvay, C. J., and Carpentr, Grant; and Moore, JJ., concurred.